 



Exhibit 10.33

106



--------------------------------------------------------------------------------



 



Form of
Award Agreement
For Nonqualified Stock Options Granted Under the
First Charter Corporation 2000 Omnibus Stock Option and Award Plan

[ Date ]

Dear:

     Because you are a valued [employee/officer], First Charter Corporation (the
“Corporation”) has awarded you Nonqualified Stock Options (the “Options”) to
purchase shares of the Common Stock of the Corporation (the “Common Stock”) on
the terms set forth in this Award Agreement (the “Award Agreement”) and in the
First Charter Corporation 2000 Omnibus Stock Option and Award Plan (the “Plan”).

     The Options are granted under the terms of the Plan. The Plan is
administered by a committee (the “Committee”) appointed by the Board of
Directors. A copy of the Plan is enclosed with this Award Agreement. The terms
and conditions of the Plan are incorporated herein by reference, and the Options
remain at all times subject to the terms and provisions of the Plan and this
Award Agreement. You should refer to the Plan for all undefined terms and many
conditions not set forth in this Award Agreement.

     A. Award of Options. The Corporation hereby grants you, during the ten
(10) year period commencing on _________, ___(the Grant Date”) and ending on
___, ___(the “Option Period”), Options to purchase ( ___shares) of the Common
Stock from the Corporation at a purchase price of $___.___per share (the “Option
Price”). The Option Price is the fair market value of a share of Common Stock on
the Grant Date.

     B. Vesting and Exercise of Options. Except as may be required under
Article X of the Plan, the Options shall vest and be exercisable from time to
time in accordance with the following schedule (purchases may be cumulative):

     [ Vesting schedule pursuant to terms of award ]

     C. Termination of Options.

     (1) Options may not be exercised after the expiration of the Option Period
and are only exercisable as provided in Section B of this Award Agreement. The
Options hereby granted shall terminate and be of no force or effect upon the
expiration of the Option Period. In addition, if you have a Termination of
Service during the Option Period for any reason other than (i) your death,
(ii) your Disability (as defined by the Committee in its sole and absolute
discretion), (iii) your involuntary Termination of Service without cause, or
(iv) your retirement [with the consent of the Corporation], the non-vested
number of Options shall terminate and no longer be exercisable.

     (2) Subject to the limitations set forth in this Award Agreement and in the
Plan, you may exercise the vested number of Options in whole or in part at any
time or from time to time from the date of this Award Agreement until the first
to occur of:

     (i) three months following the date of your retirement from the Board of
Directors [with the consent of the Corporation,]

     (ii) one year following the date of your death (if you were an employee at
the time of your death or if your death occurs within three months after your
retirement from the Board of Directors

107



--------------------------------------------------------------------------------



 



[with the consent of the Corporation] (during which one year period the Option
may be exercised (to the extent otherwise exercisable) by the person to whom
your rights hereunder shall have passed by will or by the laws of descent and
distribution),

     (iii) one year following the date your Termination of Service because of
your Disability, or

     (iv) the date the Options would otherwise expire.

     D. Exercise of Options.

     (1) Options may be exercised by written notice to the Corporation at its
offices at 10200 David Taylor Drive, Charlotte, North Carolina 28262, Post
Office Box 37937, Charlotte, North Carolina 28237-7937 Attention: Laura N.
Blalock, or such other address to which the principal office of the Corporation
may be relocated, which notice shall (i) be signed by you (or, if applicable, by
your successors), (ii) state the number of Options being exercised, and
(iii) contain such other information as the Committee may require. Payment in
full of the Option Price shall be made at the time of the exercise of the
Options (i) in cash or by check payable to the order of the Corporation, (ii) by
delivery of shares of Common Stock already owned by and in your possession, or
(iii) any combination thereof. Shares of Common Stock which you previously held
and surrendered in accordance with rules and regulations adopted by the
Committee for the purpose of making full or partial payment of the Option Price
shall be valued for such purpose at the Fair Market Value thereof on the date
the Options are exercised. As soon as practicable after the notice and the
Option Price have been received by the Corporation, the Corporation shall
deliver to you a stock certificate registered in your name representing the
shares of Common Stock to be acquired under the Options.

     (2) Upon the occurrence of a Change of Control or other fundamental change
described in Article X of the Plan, the Options shall become exercisable in full
for the remainder of the Option Period.

     (3) As provided in Article X of the Plan, appropriate adjustments shall be
made in the number of shares for which the Options are exercisable should there
be a change in the capital structure of the Corporation or a merger, and the
Board of Directors may take appropriate actions with respect to the Options in
the event of such significant corporate transaction or merger.

     (4) The Options are not transferable by you except by will or by the laws
of descent and distribution, and the Options are exercisable only by you during
your lifetime.

     (5) By signing this Award Agreement, you agree to make arrangements
satisfactory to the Corporation to comply with any income and payroll tax
withholding requirements that may apply upon the exercise of the Options.

     E. Incorporation of the Plan into this Award Agreement. By signing this
Award Agreement, you specifically acknowledge that you have read the Plan and
agree to be bound by its obligations and responsibilities. Specifically, you
acknowledge that you are aware of the provisions providing for the Option
Period, the manner in which the Options may be exercised, and the termination of
the Options.

     F. No Rights as a Shareholder Until Exercise. Under the Plan, neither you
nor, if applicable, your personal representative, shall be nor have any rights
or privileges of a shareholder of the Corporation with respect to any shares of
Common Stock which may be acquired upon the exercise of the Options, in whole or
in part, prior to the date upon which the Options are actually exercised for
such shares and the certificates representing such shares are issued.

     G. Tax Treatment. The Options are not deemed to be Incentive Stock Options
and will not qualify for special tax treatment under Section 422 of the Internal
Revenue Code. Please consult your tax advisor to determine how the exercise of
the Options will affect your income tax obligations.

108



--------------------------------------------------------------------------------



 



     H. Legended Shares. The shares of Common Stock purchased by you upon
exercise of the Options may contain a legend indicating what restrictions, if
any, apply to such shares as may be required by the Securities Act of 1933, as
amended (the “Securities Act”), and the regulations promulgated thereunder,
including without limitation any restrictions on the sale of such shares as
provided in Section 16 of the Securities Act or Rule 144 promulgated thereunder.

     I. Notice. Under the Plan, written notice is deemed to have been given to
the Corporation if delivered personally or mailed first class, postage prepaid,
to the Corporation at the address shown in Section D of this Award Agreement and
to you at the address on the first page of this Award Agreement.

     J. Agreement. In consideration of the grant of the Options, you hereby
agree that you will comply with such other conditions as the Committee may
impose on the exercise of the Options.

     If you agree to the foregoing terms and conditions, please sign both copies
of this Award Agreement, retain one copy for your records and return the other
to the Corporation.

             

  Sincerely,    
 
         

  FIRST CHARTER CORPORATION    
 
         

  By:

--------------------------------------------------------------------------------

   
 
         

  Name:

--------------------------------------------------------------------------------

     
 
       

  Title:

--------------------------------------------------------------------------------

   
 
       
Agreed and Accepted:
         
 
       
By:

--------------------------------------------------------------------------------

         
 
       
Date:

--------------------------------------------------------------------------------

     

109